NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

JOHN C. DESROSIERS, as Trustee of the      )
John C. Desrosiers Irrevocable Trust       )
u/a/d December 29, 1994; JACQUELINE        )
D. RUSSELL, as Trustee of the Jeanne M.    )
Desrosiers Irrevocable Trust u/a/d         )      Case No. 2D19-650
December 29,1994; and JACQUELINE D.        )
RUSSELL, as Trustee of the Caroline        )
Daher Irrevocable Trust u/a/d December     )
31,1994,                                   )
                                           )
             Appellants,                   )
                                           )
v.                                         )
                                           )
CONSERVATORY PROPERTIES, INC.,             )
a Florida corporation,                     )
                                           )
             Appellee.                     )
                                           )

Opinion filed October 11, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Manatee
County; Edward Nicholas, Judge.

Brian L. Trimyer and Adam
Mohammadbhoy of Harllee & Bald, P.A.,
Bradenton (withdrew after briefing), for
Appellants.

Andrew W. Rosin of Law Office of Andrew
W. Rosin, P.A., Sarasota, for Appellee.


PER CURIAM.
           Affirmed.



SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                  -2-